         Case 2:19-cv-00066-RFB-PAL Document 4 Filed 02/01/19 Page 1 of 2



 1   GARY E. SCHNITZER, ESQ.
     Nevada Bar No. 395
 2   KRAVITZ, SCHNITZER & JOHNSON, CHTD.
     8985 South Eastern Avenue, Suite 200
 3   Las Vegas, Nevada 89123
     Telephone: (702) 222-4142
 4   Facsimile: (702) 362-2203
     Email: gschnitzer@ksjattorneys.com
 5
     Attorney for Defendant
 6   LexisNexis Risk Solutions Inc.

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11   Eric Steinmetz,                                   Case No. 2:19-cv-00066-RFB-PAL

12                       Plaintiff,                    STIPULATION AND ORDER TO EXTEND
                                                       TIME TO ANSWER OR OTHERWISE
13   v.                                                PLEAD

14   LexisNexis Risk Solutions Inc., et al.,           (FIRST REQUEST)

15                       Defendants.

16

17
              Pursuant to Local Rule IA 6-1 of the United States District Court for the District of
18
     Nevada, Defendant LexisNexis Risk Solutions Inc. 1 (“Defendant”) and Plaintiff Eric Steinmetz
19
     (“Plaintiff”), by and through their respective counsel, stipulate as follows:
20
              1.     Plaintiff filed his Complaint on January 10, 2019.
21
              2.     Defendant was served with the Complaint on January 14, 2019.
22
              3.     Defendant’s deadline to answer or otherwise respond to Plaintiff’s Complaint is
23
     February 4, 2019.
24
              4.     The undersigned counsel for Defendant was recently retained and continues to
25
     review the allegations in Plaintiff’s Complaint. Therefore, Defendant requests additional time, up
26
27
     1
      Plaintiff names “LexisNexis” as the defendant in the above-captioned matter. Upon information
28   and belief, LexisNexis Risk Solutions Inc. is the proper defendant.


                                                       1
     37779717v1
     Case 2:19-cv-00066-RFB-PAL Document 4 Filed 02/01/19 Page 2 of 2



 1   to and including February 25, 2019, to formulate a response to Plaintiff’s Complaint.

 2           5.     Plaintiff consents to the requested extension.

 3           6.     This is the first request by the Parties seeking such extension.

 4           7.     Additionally, Defendant agrees to participate in the Rule 26(f) conference at a

 5   mutually agreeable time, even if the parties agree to hold the Rule 26(f) conference prior to

 6   Defendant’s extended responsive pleading deadline.

 7           In consideration of the foregoing, and for good cause, it is hereby STIPULATED AND

 8   AGREED by and between the Parties, that Defendant LexisNexis Risk Solutions Inc. shall have

 9   up to and including February 25, 2019 to file an answer or otherwise respond to Plaintiff’s

10   Complaint.

11

12           IT IS SO STIPULATED

13           Dated this 1st day of February, 2019.

14

15    /s/ Miles N. Clark, Esq.                       /s/ Gary E. Schnitzer
      Miles N. Clark, Esq.                           GARY E. SCHNITZER, ESQ.
16    Nevada Bar No. 13848                           Nevada Bar No. 395
      KNEPPER & CLARK LLC                            KRAVITZ, SCHNITZER & JOHNSON, CHTD.
17    10040 W. Cheyenne Ave., Suite 170-109          8985 South Eastern Avenue, Suite 200
      Las Vegas, NV 89129                            Las Vegas, Nevada 89123
18    Telephone: (702) 825-6060                      Telephone: (702) 222-4142
      Facsimile: (702) 447-8048                      Facsimile: (702) 362-2203
19    Email: miles.clark@knepperclark.com            Email: gschnitzer@ksjattorneys.com

20    Attorney for Plaintiff                         Attorney for Defendant
      Eric Steinmetz                                 LexisNexis Risk Solutions Inc.
21

22                                                   IT IS SO ORDERED.

23
                                                     United States Magistrate Judge
24
                                                     Dated this 5th day of February, 2019
25

26
27
28

     37779717v1                                        -2-
